Opinion filed April 23, 2009 











 








 




Opinion filed April 23,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00258-CV
                                                    __________
 
            MATBON, INC. AND WILLIAM EDGAR HUTTON, Appellants
 
                                                             V.
 
                               DENNIS
AND DEBRA GRIES, Appellees
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
Pinto County, Texas
 
                                                  Trial
Court Cause No. C40959
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
parties have filed in this case an agreed motion to dismiss.  The parties state
that they have reached a settlement and that this settlement has no effect on
the opinion previously issued in this case.  The motion is granted, and the
appeal is dismissed.
 
 
April 23, 2009                                                              PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.